Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornelius Grant Williams, Jr., appeals the district court’s order denying in part, and granting in part, his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. 1:05-cr-00467-LMB-1 (E.D.Va. filed July 3, 2012, and entered July 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.